TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00352-CV




                                     In re Gus Lee Brite




                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Gus Lee Brite filed a petition for writ of mandamus. See Tex. R. App.

P. 52.8. Based on the record provided, we deny the petition for writ of mandamus.



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: August 27, 2009